Citation Nr: 1819885	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-21 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain tumor, to include as due to ionizing and non-ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to April 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran has a current disability indicated by January 2010 radiographic imaging which revealed the Veteran had a right orbital apex/superior orbital fissure mass growing over the past six months with progressive right eye diplopia, light fourth and fifth nerve paresis.  

In his March 2010 claim for service connection for a brain tumor condition, the Veteran reported that his doctor stated that these types of tumors (brain tumor) are a result of exposure to radiation and in an April 2010 Statement in Support of Claim, the Veteran reported that during his time in the military he was located on the U.S.S. Eisenhower and it was his doctor's and his belief that he incurred his tumor condition as a result of exposure to radar aboard the U.S.S. Eisenhower.  He contends that his tumor could have stayed dormant for up to five years according to his doctors which means his tumor started developing in 2004, one year after he joined the Navy.  See June 2014 VA Form 9.  He also testified that while he was aboard the ship they were refabricating and redoing the ship which included replacing shielding and radar equipment.  See December 2017 Board Hearing Transcript.   
Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (law does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board notes the Veteran's treating neurosurgeon, Dr. L.S.'s determination that the pathology of the Veteran's condition revealed hemangiopericytoma/ hemangioma and the Board also acknowledges that brain tumor is listed among the "radiogenic diseases."  See C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b)(2).  However the Board finds that neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case as the evidence does not support that he is an ionizing radiation exposed Veteran as defined by VA radiation regulations.  Significantly, in a January 2011 Correspondence, the Department of the Navy, Naval Dosimetry Center indicated that a review of their exposure registry, by name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The information provided reflects the data in the Naval Exposure Registry for this Veteran and because the official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) is maintained in the Veteran's record.  His service treatment records (STRs) are silent for any diagnoses or symptoms of hemangiopericytoma or hemangioma.  Further, service personnel records show the Veteran's military occupational specialty (MOS) was ABH-0000 (aviation boatswain's mate) during active duty.  See Form DD 214.  VA's radiation regulations (38 C.F.R. § 3.309 and 38 C.F.R. § 3.311) only pertain to exposure to ionizing radiation.  

In the present case, the Veteran has alleged exposure to radar system equipment.  The United States Court of Appeals for Veterans Claims has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311.

Thus, under 38 C.F.R. § 3.311(a) and (c), neither a dose assessment from the Department of Defense, a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on alleged exposure to ionizing radiation. 

Nevertheless, the claim based on the theory of entitlement to service connection for a brain tumor condition as due to non-ionizing (radar-type) radiation exposure should be developed.  In this regard, the Board notes the medical literature submitted by the Veteran's representative and the February 2018 private medical report, wherein Dr. L.S. indicated that the Veteran presented in July 2009 with double vision and right fourth cranial nerve palsy, which progresses to involve the right third, fourth, fifth, and sixth cranial nerves and an magnetic resonance imaging (MRI) now clearly demonstrates a growing mass (tumor).  See February 2018 Correspondences and February 2018 private medical treatment record.  Dr. L.S. indicated that the pathology revealed hemangiopericytoma/ hemangioma.  Dr. L.S. indicated that both the hemangiopericytoma as well as hemangioma have been reported to occur following occupational radiation exposure.  She further noted that after reviewing his military records, he had a history of having served on the nuclear aircraft carrier, U.S.S. Dwight D. Eisenhower (QVN-69) from November 2003 to April 2007; he was in the shipyard for the first three years and the radars were unshielded as it was going through testing; and his job was located on the "Island of the Aircraft Carrier," which is where primary flight control is located.  Dr. L.S. indicated that this is the closest environment to the multiple radar installations on the ship.  Dr. L.S. indicated that the Veteran was age 19 to 23 during this daily exposure for four years and there was no shielding over the radar during this time and it was well known that younger brains may have been more vulnerable to radiation damage as well as tumor formation.  Dr. L.S. opined that although STRs make no mention of the hemangiopericytoma or hemangioma or any symptoms, thereof, it was her belief that the Veteran's condition is related to an onset while in service more likely than not caused by exposure to radiation. 

Additionally, the Board notes that the availability of presumptive service connection for a disability based on exposure to radiation does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will also consider whether the Veteran's brain tumor condition is directly related to service.  

To date, the Veteran has not been afforded a VA examination to address the nature and etiology of his brain tumor condition, to include as due to non-ionizing radiation exposure from radar equipment and/or directly related to service.  Accordingly, a remanded is warranted. 

Updated VA treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records should be obtained on remand and associated with the claims file. 

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his currently diagnosed brain tumor condition.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a brain tumor condition originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.  The examiner should consider the medical opinion from Dr. L.S., and the literature submitted by the Veteran in February 2018. 

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a brain tumor condition is related to the Veteran's non-ionizing radiation exposure from radar systems aboard the U.S.S. Eisenhower during service?  In rendering this opinion, assume the Veteran was exposed to non-ionizing radiation while aboard the U.S.S. Eisenhower.  It is assumed the Veteran was exposed to non-ionizing radiation during service, as radar equipment is known to emit micro-wave type, non-ionizing radiation.  The examiner is asked to consider the opinion from Dr. L.S., and the medical literature submitted by the Veteran in February 2018. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and appropriate period of time to respond.  Then, the case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

